Citation Nr: 1531908	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a heart disorder, to include as secondary to posttraumatic stress disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder.

4.  Entitlement to an initial rating in excess of 30 percent, prior to February 5, 2014, for posttraumatic stress disorder.

5.  Entitlement to a rating in excess of 70 percent, on and after February 5, 2014, for posttraumatic stress disorder.

6.  Entitlement to an initial rating in excess of 10 percent, prior to February 5, 2014, for residuals of fragment wound, right shoulder, with tendinopathy and scar. 

7.  Entitlement to a rating in excess of 20 percent, on and after February 5, 2014, for residuals of fragment wound, right shoulder, with tendinopathy and scar.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to a total rating for compensation purposes based upon individual unemployability prior to October 16, 2014.


REPRESENTATION

The Veteran is represented by:  Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1967.  These matters come before the Board of Veterans' Appeal (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2015, the RO issued a rating decision wherein it granted entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU), effective October 16, 2014.  As this constitutes a full grant of benefits sought on and after October 16, 2014, that aspect of the claim will not be considered herein.  However, as this claim is part and parcel of the claim for an increased rating for posttraumatic stress disorder (PTSD), the claim of entitlement to TDIU prior to October 16, 2014, is still pending before VA and, thus, this aspect of the claim will be addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

The issues of entitlement to service connection for a heart disorder and hypertension; entitlement to an initial rating in excess of 30 percent, prior to February 5, 2014, for PTSD; entitlement to an rating in excess of 70 percent, on and after February 5, 2014, for PTSD; entitlement to an initial rating in excess of 10 percent, prior to February 5, 2014, for residuals of fragment wound, right shoulder, with tendinopathy and scar; entitlement to a rating in excess of 20 percent, on and after February 5, 2014, for residuals of fragment wound, right shoulder, with tendinopathy and scar; and entitlement to TDIU prior to October 16, 2014, will be addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  A skin disorder of the feet is not related to the Veteran's active duty.

2.  The Veteran's bilateral hearing loss is manifested by audiometric test results corresponding to a numeric designation of Level I, bilaterally.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet was not incurred in or aggravated by the Veteran's active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claim of entitlement to service connection for a skin disorder of the feet, the RO sent the Veteran an April 2007 letter advising him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

Because the June 2007 rating decision granted the Veteran's claim for service connection for bilateral hearing, this claim is now substantiated.  His filing of a notice of disagreement does not trigger additional notice obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA and private treatment records, and the documentation associated with his claim for benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issues being decided herein was available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was afforded VA examinations in May 2007 and February 2014.  The VA examiners reviewed the Veteran's claims file, treatment records, and assertions, and administered thorough clinical evaluations, all of which provided clinical findings that allow for fully-informed evaluations of the disabilities at issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In the June 2013 remand, the Board directed the RO to (1) request the Veteran to submit or identify relevant evidence not already associated with the claims file; (2) obtain all of the Veteran's VA treatment records dated in and after November 2012; (3) and provide the Veteran with VA examinations to address the salient questions presented by this claims of entitlement to service connection for a skin disorder of the feet and entitlement to an initial compensable rating for bilateral hearing loss.  While the Veteran's claims were in remand status, RO sent the Veteran a June 2013 letter requesting that he submit or identify evidence.  The RO also requested and obtained the Veteran's VA treatment records dated in and after November 2012.  In February 2014, the Veteran underwent adequate VA examinations.  Thereafter, the RO re-adjudicated the Veteran's claims and issued an October 2014 supplemental statement of the case before remitting the claims to the Board for further appellate review.  Consequently, the Board finds that the RO substantially complied with the June 2013 remand directives insofar as the claims of entitlement to service connection for a skin disorder of the feet and entitlement to an initial compensable rating for bilateral hearing loss are concerned.  As such, a remand for corrective action is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Skin Disorder of the Feet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Although the Veteran asserts that a current skin disorder of the feet has been present since his active duty, such a disability is not a chronic disease listed under 38 C.F.R. § 3.309(a) (2014).  Therefore, service connection is not available for a skin disorder of the feet on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(d); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record includes current diagnoses of skin disabilities on the Veteran's feet.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Additionally, the Veteran's service treatment records show that he underwent treatment for issues with the skin on his feet during his active duty.  As such, further discussion as to these aspects of establishing service connection is not warranted.  Thus, the salient issue presented by the Veteran's claim is whether any current skin disorder of the feet is etiologically related to his in-service foot issues or to his military service.

In February 2014, the Veteran underwent a VA examination to determine the nature and etiology of any skin disorder of the feet found.  After reviewing the evidence of record, including the Veteran's assertions, and after administering a clinical evaluation, the examiner opined as follows:

While he has placed claims in the past for 'jungle rot' of his feet on this interview [V]eteran reports he is claiming 'skin disability' related to corns and calluses he developed while in service.  Service treatment records were reviewed and did show that the [V]eteran was diagnosed with a callus on his RIGHT foot on [October] 16[,] 1964.  He was prescribed hot soaks to the foot for three days and stayed in the dispensary for this treatment.  There are no further treatment records showing a complaint related to calluses or corns while in service.  [The] Veteran reports receiving treatment following discharge by a private provider in New York for corns and calluses.  Stated he had them pared off and they eventually resolved but he still has pain in the areas where they used to be.  His exam[ination] was notable for soft hypopigmented round scars on the ventral surface of the [proximal interphalangeal joint] of the 2nd, 4th, and 5th digits of the RIGHT foot and a scar over the LEFT 5th digit [distal interphalangeal joint].  There was [a] small callus 1 [centimeter] in diameter on the plantar surface of the RIGHT 5th digit at the head of the tarsal bone.  [The] Veteran also had some hyperkeratosis over the heels peripherally and the lateral edge of the LEFT foot.  While Veteran reports tenderness to the scars there was no tenderness noted on palpation with distraction.  Also there was no skin breakdown or evidence of chronic irritation such as erythema or scaling.  Scars that were seen were soft and there was no evidence of persistent corn.  Callus located on the bottom of the RIGHT foot was also not tender to palpation.  The description that the [V]eteran offers sounds more neuropathic in nature given he has no corresponding skin findings in these areas anymore.  However, his sensation was intact to light touch by monofilament.  While [V]eteran is borderline diabetic he has no diagnosed neuropathy.  [I am u]nable to give an etiology for his claimed pain as there is not significant enough pathology to account for such.  Regarding his current foot complaints, [the V]eteran has not seen a podiatrist in years and no discussion of his symptoms with his primary care provider based on his available treatment records.  He has no complaints of foot pain or discomfort in the available notes.  Callus on [V]eteran's RIGHT foot in service was not localized by provider, so with no intervening notes over the last 40 [plus] years since [the V]eteran's discharge from service, it would require speculation to say that his current callus is related to the callus in service, especially since [the V]eteran stated that the findings resolved after his initial treatment following discharge in the 1970s.  There is no evidence of fungal infection of the feet or toenails on this current exam[ination].  The prior claim of 'jungle rot' as mentioned has now been shifted by the [V]eteran to his history of callus while in service.  There is no evidence of disability related to the current noted callus or scars (related to prior corns) on [V]eteran's feet at this time.  

In conclusion, the examiner opined that the Veteran's claimed skin disability was "less likely than not" incurred in or caused by his claim in-service callus.

Although, as discussed above, service connection for a skin disorder of the feet is not available on the basis of continuity of symptomatology, the Veteran's statements regarding continuity will be considered in determining whether the evidence of record establishes that there is an etiological relationship between a current skin disorder of the feet and his active duty.  The Veteran asserts that his current skin disorder of the feet has existed since his active duty.  During a November 2012 hearing before the Board, the Veteran asserted that he developed issues with the skin on his feet due to the rigors of his active duty, including constantly or regularly walking or marching in wet boots.  He testified that he experienced these issues for many years after service until they resolved, with the exception of pain.

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Further, lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307.

The Veteran's assertions that he first experienced a skin disorder of the feet during his active service and continuously thereafter are considered competent evidence as to the presence of observable symptoms, including pain.  Layno, 6 Vet. App. at 469-70.  The Veteran's service treatment records include complaints of and treatment for a disorder of the feet, namely a callus.  However, after that initial in-service treatment, the Veteran's service treatment records were negative for follow-up care.  Significantly, the Veteran's March 1967 separation examination was negative for complaints or diagnoses of a skin disorder of the feet.  Indeed, a clinical evaluation demonstrated that the Veteran's skin and feet were normal.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  The post-service evidence of record did not including any documentation demonstrating that the Veteran complained of or sought treatment for a skin disorder of the feet for decades after his separation from active duty.  During the February 2014 VA examination, the Veteran reported that the treatment he received for his feet resolved the skin disability that he experienced during his active duty.  Based on the above, the Board finds that the Veteran's assertions as to the onset and continuity of symptomatology of his skin disorder of the feet are internally inconsistent and inconsistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  A skin disorder of the feet was not found on examination upon his separation from active duty.  Moreover, his assertions are contradicted by his own statements that his skin disorder of the feet resolved.  Further, there was no evidence of complaints or treatment for a skin disorder of the feet for many years after his active duty.  Consequently, the Veteran's assertions are not probative evidence as to the onset and continuity of symptomatology of any current skin disorder of his feet.  Id. 

To the extent that the Veteran asserts that his current skin disorder of the feet is related to his active duty, the Board finds that the matter of the determination of the origin of such a disability is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are other potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377. Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service medical evidence of record that related a skin disorder of the feet to his active duty or to any event therein beyond his own assertions, which, as found above, are not competent evidence as to the etiology thereof.  The only competent etiological opinion of record was that of the February 2014 VA examiner, which was negative to the Veteran's claim.  The Board finds the February 2014 VA examiner's opinion to be highly probative. 

To the extent that the Veteran's claim concerns pain as a residual to in-service skin issues, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Accordingly, service connection for a skin disorder of the feet is not warranted as the preponderance of the probative evidence shows that the Veteran's skin disorder of the feet is not related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this decision, evidence has been associated with the Veteran's claims file after the RO issued the most recent supplemental statement of the case in October 2014.  However, the Board finds that this evidence is not pertinent to the claim of entitlement to service connection for a skin disorder of the feet.  Consequently, the Board finds that a waiver of RO review of this evidence is not required before addressing the merits of Veteran's claim herein.  38 C.F.R. § 20.1304 (2014).

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Throughout the pendency of this appeal, a noncompensable rating has been assigned to the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Codes 6100.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  

In May 2007, the Veteran underwent a fee-based VA audiological examination.  The examiner reviewed the Veteran's relevant history and administered a physical examination.  During the examination, the Veteran reported difficulty hearing, especially understanding speech in the presence of noise.  The examiner then administered audiological testing that revealed the following puretone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
45
LEFT
15
15
15
15
45

Based on these results, the examiner calculated the Veteran's right ear puretone threshold average to be 20 decibels, while his left ear puretone threshold average was 23 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 92 percent, bilaterally.   Applying these results to the Rating Schedule results in numeric designations of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

According to a December 2011 VA treatment report, an audiological assessment resulted in a diagnosis of normal to mild sensorineural hearing loss, bilaterally.  The specific puretone thresholds were not provided.  Speech recognition testing was also administered; however, the Maryland CNC word list was not used.  As such, the resulting scores are not for consideration herein.

In February 2014, the Veteran underwent a VA audiological examination to assess the severity of his bilateral hearing loss.  The examiner administered audiological testing that revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
50
LEFT
20
20
15
35
50

After administering the testing, the examiner determined that the Veteran's right ear puretone threshold average was 33 decibels, while his left ear puretone threshold average was 30 decibels.  Speech recognition testing using the Maryland CNC word list resulted in a score of 94 percent for the Veteran's right ear, and 92 percent for his left ear.  With respect to functional impairment, the Veteran reported difficulty understanding speech in noisy situations, such being at a ball game and difficulty understanding speech from a distance.  Applying these results to the Rating Schedule reveals numeric designations of Level I, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The rating criteria provides for rating exceptional patterns of hearing impairment 38 C.F.R. § 4.86 (2014).  Neither of the Veteran's audiological tests demonstrates a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.  Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

In a January 2010 brief, the Veteran asserted that he could not hear normal conversations.  In a November 2012 brief and during the November 2012 hearing before the Board, the Veteran reported that in order to communicate with others, the conversations must be loud and face to-face.  However, disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Thus, based on the audiometric findings of record, an initial compensable rating for bilateral hearing loss is not warranted.

In making this decision, evidence has been associated with the Veteran's claims file after the RO issue the most recent supplemental statement of the case in October 2014.  However, the Board finds that this evidence is not pertinent to the claim of entitlement to an initial compensable rating for bilateral hearing loss and, thus, neither a waiver of RO review nor a remand is required.  38 C.F.R. § 20.1304.

Extraschedular Rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then a veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned schedular rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as an impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id. 

When applying the results of the relevant audiological examinations to the tables set forth in the regulations, the Veteran's service-connected bilateral hearing loss was assigned numeric designations of Level I, bilaterally, throughout the pendency of this appeal.  Lendenmann, 3 Vet. App. at 349.  With respect to functional impairment, the Veteran stated that he experienced difficulty hearing, especially understanding speech in the presence of noise.  Moreover, the Veteran reported difficulty understanding speech in noisy situations, such as at a ball game, and difficulty understanding speech from a distance.  Martinak, 21 Vet. App. at 455-56.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture associated with the noncompensable rating already assigned.  Compensable ratings are provided for certain manifestations of bilateral hearing loss, but the evidence demonstrates that those manifestations were not present for any distinct period during the pendency of this appeal.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology, to include the functional impairment.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorder fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability or a specific nonservice-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against finding that an initial compensable rating for bilateral hearing loss is warranted, the doctrine is not for application.  Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a skin disorder of the feet is denied.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Heart Disability and Hypertension

In June 2013, the Board remanded the Veteran's claims of entitlement to service connection for a heart disability and hypertension, both to include as secondary to his service-connected PTSD.  The Board directed the RO to provide the Veteran a VA examination to (1) ascertain the nature of each of the Veteran's cardiologic disabilities; (2) to assess the etiological relationship between any found cardiologic disability/hypertension and his active duty; and (3) to ascertain whether any found cardiologic disability and/or hypertension was caused or aggravated by his service-connected PTSD.  

In February 2014, the Veteran underwent a VA examination.  After reviewing the evidence of record, administering clinical testing, and referencing medical studies, the examiner rendered diagnoses of various cardiologic disabilities, including hypertension.  With regard to etiology, the examiner provided an extensive opinion that there is no causal connection between the Veteran's service-connected PTSD and any of the diagnosed cardiologic disabilities and/or hypertension.  The examiner did not, however, render an opinion or discuss whether the Veteran's PTSD aggravated any of the diagnosed cardiologic disabilities and/or hypertension.  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion from the February 2014 VA examiner.

Residuals of Fragment Wound, Right Shoulder
with Tendinopathy and Scar

In June 2013, the Board remanded the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected residuals of fragment wound, right shoulder with tendinopathy and scar, for additional development.  While his claim was in remand status, the rating assigned to this disability was increased to 20 percent, effective February 5, 2014.  The RO then issued an October 2014 supplemental statement of the case before remitting the Veteran's claim to the Board for further appellate review.

In April 2015, the RO issued a rating decision wherein it proposed to reduce the 20 percent rating assigned to the Veteran's service-connected residuals of fragment would, right shoulder with tendinopathy and scar, to 10 percent.  Since the RO proposed this reduction, the record is silent for any development or, significantly, the effectuation of the reduction or continuance of the 20 percent rating.  

The Board finds that the Veteran's claim of entitlement to ratings in excess of those already assigned before and on and after February 5, 2014, to residuals of fragment wound, right shoulder with tendinopathy and scar, are inextricable intertwined with the issue of reducing the 20 percent rating assigned to this disability.  As such, the Board finds that a remand is required in order for the issues to be adjudicated contemporaneously.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

PTSD and Residuals of Fragment Wound, Right Shoulder
with Tendinopathy and Scar

In June 2013, the Board remanded the Veteran's claims for ratings in excess of those already assigned to his service-connected PTSD and residuals of fragment wound, right shoulder with tendinopathy and scar, for additional development.  After this development, the RO issued an October 2014 supplemental statement of the case before remitting the claims to the Board for further appellate review.  

Subsequent to the remittal of these claims to the Board, the Veteran underwent VA fee-basis examinations in January 2015, including assessing the severity of his service-connected PTSD and residuals of fragment wound, right shoulder with tendinopathy and scar.  This evidence was not considered by the RO in a subsequent supplemental statement of the case, and the Veteran has not submitted a waiver of RO jurisdiction.  38 C.F.R. § 20.1304.  As such, the Board finds that a remand is required in order for the RO to consider this evidence in the first instance.

TDIU

The Board finds that the claim of entitlement to TDIU prior to October 16, 2014, is inextricably intertwined with the other issues being remanded herein.  Harris, 1 Vet. App. at 183.  As such, the claim of entitlement to TDIU prior to October 16, 2014, must be remanded for adjudication contemporaneous to the other claims being remanded herein.

Accordingly, the case is remanded for the following action:

1.  The evidence of record, in the form of electronic records, must be made available to the VA examiner who administered the February 2014 VA examination for a supplemental opinion.  After reviewing the evidence of record, the examiner must state whether any diagnosed cardiologic disability, including hypertension, was aggravated by the Veteran's service-connected PTSD.  

If the February 2014 examiner is unavailable or unable to provide the opinion, or if an additional examination of the Veteran is necessary to render the requested opinion, then such examination must be scheduled.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  If a new VA examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated, to include consideration of the evidence associated with the claims file since the October 2014 supplemental statement of the case.  The RO must include consideration of any development and/or adjudication of the proposed reduction regarding the rating assigned to the Veteran's service-connected residuals of fragment wound, right shoulder with tendinopathy and scar.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


